Barnes, Judge,
dissenting.
Because I believe an issue of fact exists on whether Food Lion exerted sufficient control over the parking spaces directly in front of its store such that it had a duty to keep that area safe for its invitees, I must respectfully dissent. Additionally, I believe that the issue of the exact locale of Isaac’s fall is for the jury to decide.
While it is true that our Supreme Court has held that the term approach “ ‘refers to the sidewalk or other approach that is directly contiguous, adjacent to, and touching the premises under control of the owner or occupier,’ ” Motel Properties v. Miller, 263 Ga. 484, 485 (1) (436 SE2d 196) (1993), the Court also stated that in certain circumstances such as “situations where the landowner either created or maintained an obstruction, affirmatively acted to create a dangerous condition, or extended the approach to his premises beyond the limits thereof by some positive action on his part, such as constructing a sidewalk, ramp, or other direct approach,” the owner-occupier could be liable for not keeping this area in a safe condition. (Punctuation omitted.) Id. at 485, n. 4. The Court noted the list of exceptions enumerated above was nonexclusive and further elaborated that
[s]uch an exception is based on the fact that the owner or occupier of land, for his own particular benefit, has affirmatively exerted control over a public way or another’s property. The requirement of an act reflecting a landowner’s positive exercise of dominion over a public way or another’s property is necessary in order to avoid imposing upon invitors an unknowable and impossible burden for maintaining an undefined circumference of properties.
(Citation, punctuation and footnote omitted.) Id. at 486 (3). See Elmore of Embry Hills v. Porcher, 124 Ga. App. 418 (183 SE2d 923) (1971). That being so, I believe a leased parking lot directly in front *314of a grocery store, routinely traversed by the store’s bag boys performing various duties, which Food Lion equipped with apparatus solely for the return of buggies belonging to the grocery store could be such an exception contemplated by Motel Properties and Elmore of Embry Hills. Further, there is also some question of whether Food Lion affirmatively acknowledged that it was exercising control over this area when the assistant store manager, in response to Isaac’s report that she had fallen, responded that “there wasn’t a bag boy around to clean it up.”
Decided April 25, 2003
Reconsideration denied May 19, 2003
Fulcher, Hagler, Reed, Hanks & Harper, Stephen H. Brown, for appellant.
Ellis R. Garnett, for appellee.
I am also concerned that the majority has entered a province best left to the jury when it dismissed Isaac’s deposition testimony that she parked approximately twenty feet from the store on the day of the incident and that she was approximately ten feet from the store when she fell. The site map of the parking lot (if it is indeed a correct representation of the parking lot’s measurements), which was presented by Food Lion in support of its motion for summary judgment, may indeed show that some of Isaac’s calculations were inaccurate; this would at most, however, create a jury question as to credibility which, in turn, creates a material conflict in the evidence, requiring denial of the summary judgment motion.
While Isaac may have been inaccurate in her approximation of certain distances, only a trial jury can determine, between competing reasonable inferences, which inference to draw from the evidence before them. McCarty v. Nat. Life &c. Ins. Co., 107 Ga. App. 178, 179 (1) (129 SE2d 408) (1962).
Accordingly, I respectfully dissent.
I am authorized to state that Presiding Judge Blackburn and Judge Eldridge join in this dissent.